The record in this case shows that William L. Clarke is the nominee of the Democratic Party for Tax Assessor for Leon County, Florida, by virtue of the action taken by the Democratic County Executive Committee under Sec. 354 of the Rev. Gen. Stats., which section requires the county commissioners to have the names of such nominee of the party, when duly certified, printed on the ballots at the general election. See Sec. 357 Rev. Gen. Stats. *Page 510 
Although the Democratic Party did "furnish a nominee" of the party through its County Executive Committee, yet because of a tie vote in the primary election and because the party held no convention, the party did not "furnish a nominee" of the party "by any convention or primary election" or "during its last convention or primary election." Under Chap. 12038 Acts of 1927 amending Chap. 9293 Acts 1923 which amended Sec. 256, Rev. Gen. Stats., "any qualified elector," though he participated as a candidate in the last party primary, "shall be entitled to have his" name printed on the election ballots, not as a candidate of the party but upon written petition signed by at least twenty-five electors of the county, when the party had not "furnished a nominee" "by any convention or primary election" or "during its last convention or primary election."
Under the statutes as amended one who was a voter or candidate in a party primary election cannot have his name printed on election ballots with the name of the party candidate who was nominated by a convention or primary election; but the statutes as amended do not require such exclusion of names of other candidates from the election ballots, when the party nomination is made after a primary election by the party Executive Committee pursuant to Sec. 354 of Rev. Gen. Stats. Even though a nomination made by a party Executive Committee is provided for by the primary election law as a part of its nominating provisions, Sec. 256 of Rev. Gen. Stats. as amended excludes the names of unsuccessful candidates in a primary election from the ballots at the general election only when the party candidate is nominated by a convention or a primary election. See Secs. 312, 411 and 414 Comp. Gen. Laws of 1927. An executive committee meeting is not a convention or a primary election. *Page 511 
The amended statute, Chap. 12038, Acts of 1927, is specific in its terms, and to extend it beyond its plain limitations would be judicial legislation not permitted by the constitution.